Case 5:21-mj-00004-CMC Document1 Filed 01/07/21 Page 1of6PageID#: 1

 

United States District Court
Northern District of Texas

Dallas Division

UNITED STATES OF AMERICA
V.

Shaniqua Hendrix

masa

Yow halve

 

CASE NUMBER: 3:19-CR-086-S (21)

MAG. CASE NUMBER:

To: The United States Marshal
and any Authorized United States Officer

 

WARRANT FOR ARREST OF DEFENDANT

You are hereby commanded to arrest the within-named defendant and bring him/her, forthwith, before the United States District Court
to answer charges that he/she violated the conditions of his/her pretrial release imposed by the Court.

NAME OF DEFENDANT:

Shaniqua Hendrix

ADDRESS (STREET, CITY, STATE):

unknown
TO BE BROUGHT BEFORE (JUDGE, NAME OF COURT, CITY, STATE):

U.S, District Court for the Northern District of Texas, Dallas Division

“S5ES OST,
(SEER,
aA . . &

   

Lowes P77 bhatt)

 

 

 

 

 

 

s/A. Lowe 11/23/2020
Kared, Mitchell, U.S. District Court Clerk (By) Deputy Clerk Date
RETURN
Date Received Date Executed
Warrant received and executed.
Executing Agency (Name and Address)
Name: (By) Date:

 

 

11142 6&6
Case 5:21-mj-00004-CMC Document1 Filed 01/07/21 Page 2 of 6 PagelID#: 2

UNITED STATES DISTRICT COURT
PROBATION AND PRETRIAL SERVICES
NORTHERN DISTRICT OF TEXAS

  

UNITED STATES OF AMERICA aie
Lucu rey ! od
v. Case No. 3:19-CR-0086-S(21)

SHANIQUA HENDRIX

Report of Violation of Conditions of Pretrial Release

COMES NOW Mirenda R. Kirksey, U.S. Probation Officer, presenting a report to the Court upon the
conduct of defendant, Shaniqua Hendrix, who was placed on pretrial release supervision by the Honorable
U.S. Magistrate Judge Rebecca Rutherford sitting in the Court at Dallas, Texas, on September 28, 2020,
under the following conditions:

(3) The defendant must advise the Court or the pretrial services office or supervising officer in writing
before making any change of residence or telephone number.

(7a) The defendant must submit to supervision by and report for supervision to the U.S. Pretrial Officer.

The undersigned has information that the defendant has violated such conditions in each of the following
respects:

On September 28, 2020, the defendant was released on conditions of pretrial supervision and instructed
by the Court to go directly to the inpatient substance abuse program, Homeward Bound, in Dallas, Texas.
She was ordered to complete a 30-day inpatient program and thereafter to reside with her mother, Dianne
Hendrix, at 502 Sea Rim Drive in Arlington, Texas. The defendant was provided the name of U.S.
Probation Officer Kyle Wolf, as a contact, while in Homeward Bound. On October 2, 2020, USPO Wolf
provided the defendant this officer's name and contact information based on the defendant's proposed
home plan. The same day, the defendant contacted this officer and was informed to call when she obtained
an anticipated completion date for the substance abuse program. On October 20, 2020, the defendant
advised this officer that she would complete the program on October 29, 2020. The defendant was
instructed to call upon her release from Homeward Bound and to report to the Fort Worth Probation Office
on November 3, 2020, at 11 a.m. Shortly after the conversation, Homeward Bound Counselor Mary

Cassio contacted this officer to confirm the date and time the defendant was to report to the probation
office.

On November 3, 2020, the defendant failed to report to the probation office as previously instructed. On
November 4, 2020, this officer attempted to contact the defendant, unsuccessfully; however, a voice
message was left that she should contact this officer immediately. On November 19, 2020, this officer
attempted to contact the defendant unsuccessfully, and a voice message was left for a return call. The same
day, the defendant's mother, Dianne Hendrix, advised the defendant was released from Homeward Bound
on October 29, 2020, and the defendant reported to her home where she resided for one day. Ms. Hendrix
advised the defendant left her home with a friend the following day and she has had no further contact
with her since October 30, 2020.

Certified a true copy of an nye
on file in my office on I/ 1-23 A
Clerk, U.S. District Court,

Northern District of Texas
By A ob Deputy Page 1 of 3
Case 5:21-mj-00004-CMC Document1 Filed 01/07/21 Page 3 of 6 PageID#: 3

Report of Violations of Conditions
Shaniqua Hendrix

This officer has had no contact with the defendant, other than reported above, and her whereabouts are
unknown.

The undersigned suggests to the Court that a warrant be issued for the arrest of the defendant, and that a
hearing be scheduled for consideration of revocation of the defendant’s conditions of pretrial release.

] declare under penalty of perjury that the foregoing is
true and correct.

 

 

Executed on November 20, 2020 Approved,

s/Mirenda R. Kirksey s/Carol Foreman
U.S. Probation Officer Supervising U.S. Probation Officer
Ft Worth 817-840-0744

817-900-1863
Fax: 817-978-3726

Page 2 of 3
Case 5:21-mj-00004-CMC Document1 Filed 01/07/21 Page 4of6 PagelID#: 4

Report of Violations of Conditions
Shaniqua Hendrix

Order

Having considered the report of the Probation Office pertaining to possible violations by defendant,
Shaniqua Hendrix, of his/her conditions of pretrial release, the court ORDERS that:

0

O

O

x

No action be taken.

The Order Setting Conditions of Release is modified to include the following:

A summons be issued and the defendant appear before a judge of this court to determine
whether his/her conditions of pretrial release should be revoked.

A violator’s warrant be issued, and the above-named defendant be arrested forthwith and
brought before a judge of this court to determine whether his/her conditions of pretrial release
should be revoked. Petition and warrant sealed and not be distributed to counsel of record until!
effectuated.

The office of the U.S. Attorney for the Northern District of Texas file a motion to revoke the
conditions of the defendant’s pretrial release, consistent with the information contained in the
foregoing Report, and take such steps as are necessary to present such motion at the hearing
thereon.

K File under seal until further order of the Court.

Rebecca T. Rutfteftord
U.S. Magistrate iNiee

 

 

Date

Page 3 of 3
Case 5:21-mj-00004-CMC Document1 Filed 01/07/21 Page 5 of 6 PageID#: 5

Berry, Valarie

From: Hernandez, Lucinda (USMS)

Sent: Wednesday, November 25, 2020 12:42 PM

To: Garza, Juan Jose (USMS); Rios, Norma (USMS); Garza, Tre (USMS); Olaguez, Miguel
(USMS); Rivas, Christina (USMS); Rodriguez, Elliana (USMS)

Ce: Berry, Valarie

Subject: RE: Internal Detainer Request: HERNANDEZ-PALACIOS, FREDY (FID 10795822) -- Done

Follow Up Flag: Follow up

Flag Status: Flagged

Copies are in the file.
Thank you.

Lucinda Hernandez

Investigative Analyst (IA)

US Marshals Service, Southern District of Texas
McAllen, Texas 78501

Office: (956) 618-8025

Office direct line: (956) 992-7735

Office fax: (956) 618-8029
LUCINDA.HERNANDEZ@USDOJ.GOV

From: Garza, Juan Jose (USMS) <JGarza2 @usms.doj.gov>

Sent: Wednesday, November 25, 2020 12:21 PM

To: Rios, Norma (USMS) <NRios@usms.doj.gov>; Hernandez, Lucinda (USMS) <LHernandez1@usms.doj.gov>; Garza, Tre
(USMS) <TGarza1@usms.doj.gov>; Olaguez, Miguel (USMS) <MOlaguez@usms.doj.gov>; Rivas, Christina (USMS)
<CRivas@usms.doj.gov>; Rodriguez, Elliana (USMS) <ERodriguez@usms.doj.gov>

Cc: Berry, Valarie <VBerry@usms.doj.gov>

Subject: FW: Internal Detainer Request: HERNANDEZ-PALACIOS, FREDY (FID 10795822)

Please place said paperwork in suspect’s (Fredy Hernandez-Palacios USMS #58431-177) file as a detainer for USMS N/Tx
Dallas c/o IA Valarie Berry.

Note: | already placed a detainer via USMS-129 on behalf of said office.

Juan Jose Garza
Investigative Analyst
USMS McAllen, Texas

Office # 956-683-2403
Fax# 956-928-1033

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure and
solely for the use of the person(s) or entity to whom it is intended. If you have received this message in error and are not
the intended recipient, please notify the sender immediately and delete this message and any attachment from your
Case 5:21-mj-00004-CMC Document1 Filed 01/07/21 Page 6 of 6 PagelID#: 6

system. If you are not the intended recipient, be advised that any use of this message is prohibited and may be unlawful,
and you must not copy this message or attachment or disclose the contents to any other person.

From: Berry, Valarie <VBerry@usms.doj.gov>

Sent: Wednesday, November 25, 2020 11:59 AM

To: Garza, Juan Jose (USMS) <JGarza2 @usms.doj.gov>

Subject: Internal Detainer Request: HERNANDEZ-PALACIOS, FREDY (FID 10795822)

Good Afternoon,
Please lodge an internal detainer for this subject.

Thank you.

Valarie Berry

USMS- Warrants

N/TX-Dallas

Desk: (214) 767-0836 ext. 264

Mobile: (469) 625-8674

Fax: (214) 767-6486

Confidentiality Notice: This e-mail, including all attachments, is for the sole use of the intended recipient(s) and may contain law enforcement sensitive, confidential or
privileged information, E-mails are protected under the Electronic Communications Privacy Act, 18 U.S.C. 119 Sections 2510, 2511 and 2521, Any unauthorized
review, use, disclosure or distribution is prohibited.
